Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is in response to application filed 6/9/21.  Renumbered Claims 1 – 21 has been examined and is pending.
Claim Objections

3.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


4.	Claim 1, 2, and 2 – 20 is objected to because of the following informalities:  Appropriate correction is required. Duplicate claim (claim 2).

5.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 1, 2, 2 – 20 been renumbered 1 – 21. 

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s)1 – 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Avisror et al. 20190294528.

Regarding claims 1, 13 and 20, Aviror anticipates a method, comprising:
analyzing historical resource usage of an application development system during different stages of a development pipeline for an application, wherein the application development system comprises a set of computing resources [0045, see risk score, analyze historical data, also see 0065 for performance data and automated testing as well as stages and cycles]; and
configuring, by a processing device, the set of computing resources of the application development system for a later stage of the development pipeline based on an estimated resource usage [0031, see next stage].

Regarding claims 2, 14 and 21, the method of claim 1, further comprising:
determining the current resource usage for a current stage of the development pipeline for the application; and determining the estimated resource usage for the later stage of the development pipeline for the application [0065, see performance data automated testing and testing results].

Regarding claim 3, the method of claim 1, wherein analyzing the historical resource usage of the application development system comprises analyzing the computing resources that are used [0065, see analyze].

Regarding claims 4 and 15, the method of claim 1, wherein analyzing the historical resource usage of the application development system comprises analyzing computing resources used by the application development system for other applications [0014, see historical information].

Regarding claims 5 and 16, the method of claim 1, wherein the current stage comprises a unit testing stage and wherein the later stage comprises an integration testing stage [0065, shows testing].

Regarding claims 6 and 17, the method of claim 1, wherein the current stage comprises an integration testing stage and wherein the later stage comprises a system testing stage[0065, show stages of testing].

Regarding claims 7 and 18, the method of claim 1, wherein the current stage comprises a system testing stage and the later stage comprises a deployment stage [0065, see release stage].

Regarding claim 8, the method of claim 1, wherein configuring the set of computing resources of the application development system for the later stage comprises reducing an amount of delay when the development system moves to the later stage of the pipeline [0065, see quality score criteria for next stage of testing].

Regarding claim 9, the method of claim 1, further comprising determining whether the set of computing resources sufficient for the later stage of the development pipeline based on the estimated resource usage [0072, shows analysis of resources and determining during analysis of testing phase].

Regarding claim 10, the method of claim 9, wherein the set of computing resources configured in response to determining that the set of computing resources is sufficient based on the estimated resource usage[0072].

Regarding claims 11 and 19, the method of claim 9, further comprising providing an indication that the set of computing resources is insufficient in response to determining that the set of computing resources is insufficient for based on estimated resource usage [0072, shows calculating and allocation resources during analysis].

Regarding claim 12, the method of claim 1, wherein the estimated resource usage for the later stage of the development pipeline is automatically determined during the current stage of the development pipeline for the application [0065 and 0072].

Correspondence Information

8.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/
Primary Examiner, Art Unit 2192